Motion to dismiss appeal. For the reasons given in the opinion heretofore delivered on this motion (post p. 700) the motion to dismiss the appeal from the order distributing the estate of the deceased must be denied. It appears that a certain stipulation of July 22, 1901, printed in the transcript, which is copied in that opinion, was not signed by the attorneys for the appellants, the Moosers; but the attorneys of those appellants did sign a stipulation of that date, which is attached to the transcript in a type-written form, and is as follows: "It is hereby stipulated that the foregoing printed pages contain a full, true, and correct copy of the bill of exceptions, the petition for distribution of estate, the order distributing and assigning the residue of the estate, being the order appealed from, the notice of appeal, and of all papers used on the above petition for distribution of estate, in the court below, and that said printed pages are a full, true, and correct transcript of said papers. It is further certified that an undertaking on appeal in due form had been properly filed." The difference in the two stipulations does not affect the conclusion reached in the opinion.
The motion to dismiss the appeal is denied.
Van Dyke, J., Angellotti, J., Lorigan, J., and Henshaw, J., concurred.